   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------  X
                                        :
MAMBU BAYOH,                            :
                                        :
                         Plaintiff,     :            18cv5820
                                        :              (DLC)
               -v-                      :
                                        :          OPINION AND
AFROPUNK LLC, MATTHEW MORGAN and        :             ORDER
JOCELYN COOPER, individually,           :
                                        :
                         Defendants.    :
                                        :
--------------------------------------- X

APPEARANCES

For plaintiff Mambu Bayoh:

Robert Leslie Greener
Robert L. Greener, Law Office
112 Madison Avenue, 6th Floor
New York, NY 10118

For defendants Afropunk LLC, Matthew Morgan, and Jocelyn Cooper,
individually,

Jonathan D. Goins
Brian Pete
Devin S. Cohen
Lewis Brisbois Bisgaard & Smith LLP
77 Water Street
21st Floor
New York, NY 10005

DENISE COTE, District Judge:

     Plaintiff Mambu Bayoh is a photographer and has sued

Afropunk LLC (“Afropunk”) and its employees Matthew Morgan and

Jocelyn Cooper (collectively, “Defendants”) for copyright

infringement.   Bayoh asserts that their use of 28 of his
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 2 of 24




copyrighted photographs in connection with the promotion of

Afropunk music festivals exceeded the limited license he had

given Afropunk.

     The Defendants have moved to exclude trial testimony from

the plaintiff’s two damages experts.       One expert, Robert

Wallace, conducted a survey to confirm his own opinion that

Bayoh’s photographs are distinctive.       The other expert, Weston

Anson, offers a calculation of the Defendants’ profits from all

of its music festivals over a four-year period and of the value

of Afropunk’s brand.    Based on this expert testimony, Bayoh

seeks to recover over $17 million from the Defendants.         For the

reasons stated below, the Defendants’ motion to exclude the

testimony of the plaintiff’s two experts is granted.

                              Background

     Afropunk produces music festivals in the United States and

abroad.   It is undisputed that in 2015, Afropunk paid Bayoh

$1,200 for photographs to be used in connection with Afropunk’s

Brooklyn, New York festival.     Bayoh contends that the

photographs he gave to Afropunk were to be used only on the

website promoting the 2015 Afropunk festival and on Afropunk’s

Instagram account.    Despite that understanding, Afropunk used

the photographs in its marketing materials at Afropunk’s

festival and online.


                                   2
     Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 3 of 24




      Bayoh registered the photographs at issue with the

Copyright Office in June 2017 and July 2018.          He amended those

registrations in August 2019.

      Bayoh filed this lawsuit on June 27, 2018.         An Opinion of

January 15, 2020 granted in part the Defendants’ motion for

summary judgment, Bayoh v. Afropunk Fest 2015 LLC, No. 18CV5820

(DLC), 2020 WL 229978, at *1, *7 (S.D.N.Y. Jan. 15, 2020)

(“Opinion”).     The Opinion is incorporated by reference and

familiarity with it is assumed.

      Trial is scheduled to begin on November 2, 2020.          On

October 16, 2020, the Defendants filed a motion in limine to

exclude the testimony of Bayoh’s expert witnesses.           That motion

became fully submitted on October 23.         A summary of the expert

reports of the two witnesses follows.

I.    The Wallace Report

      Bayoh’s expert Robert Wallace is an experienced brand

consultant and the Managing Partner of Best of Breed Branding

Consortium.    Wallace examined photographs that Bayoh provided to

AfroPunk in 2015 and found them to be “distinctive,”

“consistent” and “compelling”.       In his report, dated August 28,

2019, Wallace opined that the photographs Afropunk had

previously used for marketing were “much less effective” and

that the photographs it used after having had the benefit of


                                     3
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 4 of 24




Bayoh’s work were “strongly influenced” by and have the “look

and feel” of Bayoh’s photographs.

     Wallace designed and oversaw an online consumer survey “to

validate” his opinions.    Wallace defined the “proper universe”

of survey participants as individuals who had recently attended

“African-American cultural events and purchased or had direct

influence in purchasing tickets for these events.”         200 such

survey respondents were equally divided into two groups.          100

respondents were shown Bayoh’s photographs from Afropunk’s

marketing materials, while the other 100 viewed photographs from

Afropunk’s marketing before it obtained Bayoh’s photographs.

     The respondents were told that the photographs were “the

brand identity for an upcoming event,” and were asked whether

they were more likely to attend “based exclusively on this

imagery.”   They were also asked how much the photographs

influenced their decision to purchase tickets to “other related

events supported by the Afropunk brand.”       Finally, they were

asked how much the photographs encouraged them “to purchase

merchandise or other products from companies that identify with

or use these images to market their goods.”        After each of the

questions, the respondents were asked to rate their responses on

a five-point scale and then asked an open-ended question, such

as “[w]hy do you say that?”


                                   4
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 5 of 24




     The respondents favored Bayoh’s photography over Afropunk’s

previously used photographs.     88% of respondents indicated that

Bayoh’s photography caused them to be more interested in

attending an upcoming event, while 74% reported that the non-

Bayoh photographs caused them to be more interested in an event.

Similarly, 71% of respondents found that Bayoh’s photographs

increased their interest in attending Afropunk events, while 51%

of respondents who had viewed the non-Bayoh photographs reported

the same.   Finally, 89% of respondents reported that Bayoh’s

photographs encouraged them to purchase merchandise, while 68%

of respondents who viewed the non-Bayoh photographs reported the

same.

     Accepting Bayoh’s assertion that Afropunk betrayed his

trust, Wallace concludes that Afropunk willfully violated

marketing industry best practices and ethical standards and

willfully infringed Bayoh’s intellectual property rights.          He

concludes that Bayoh’s photography style is “highly unique,

recognizable” and protectable intellectual property.         Wallace

opines that “a portion” of the Afropunk brand success “is

derived directly from its identity and core visual message

created by Mr. Bayoh’s photography,” and Bayoh’s “photography

has generated significant financial value to the Afropunk

brand.”


                                   5
      Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 6 of 24




II.    The Anson Report

       Bayoh’s expert Weston Anson is the Chairman of CONSOR, a

consulting firm that specializes in trademark, patent and

copyright “monetization, valuations, and expert testimony.”

Bayoh asked Anson “to value the unjust enrichment” of the

Defendants and “the corresponding growth of the Afropunk

festival brand between the years of 2015 and 2018.”            The Anson

Report, dated August 29, 2019, concludes that Bayoh is entitled

to $17,447,718 in damages: $13,014,945 for the unjust enrichment

claim and $4,432,773 for the increase in Afropunk’s brand value.

       To determine the value of Bayoh’s unjust enrichment claim,

the Anson Report calculated Afropunk’s revenue and expenses from

all of its festivals held during the four years from 2015

through 2018.      These festivals included those held in Paris,

London and Johannesburg.        Those calculations reflected a net

loss in three of the four years.

       Anson then recalculated a net profit figure by subtracting

only the expense category labeled “talent, venue, production.”

This recalculation ignores those expenses labeled “other costs

of operation”.      The recalculation results in a net profit figure

for each of the four years, and a total net profit for those

years of $13,014,945.       Anson justified his decision to ignore

the “other costs of operation” by reasoning that as a going


                                      6
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 7 of 24




concern, the Afropunk festival is likely profitable and that

this category of expenses likely includes salary expenses.

     To calculate the value of Afropunk’s brand, the Anson

Report estimated the price at which a business would license its

own intellectual property in an arms-length transaction.

Drawing from an industry-wide report, the Anson Report uses just

over 6% as a historical royalty rate for intellectual property.

The Anson Report then multiplies Afropunk’s annual revenues by

the royalty rate to determine a hypothetical royalty charge for

the year 2015 and the year 2018.       Applying further calculations,

Anson concludes that Afropunk’s 2015 brand value was $1,896,334,

and its 2018 brand value was $6,329,107.       Following further

calculations, the Anson Report concludes that Afropunk’s brand

value increased by $4,432,773 during the period from 2015 to

2018.

     Bayoh submitted a supplemental expert report by Anson

(“Supplemental Anson Report”), dated October 14, 2020, to amend

the Anson Report in two important respects.        It replaces the

term “Unjust Enrichment” with “Profit Disgorgement” and the term

“Increase in Brand Value” with “Actual Damages.”

                              Discussion

     Bayoh has brought a copyright infringement claim under 17

U.S.C. §§ 106 and 501.    Because Bayoh did not timely register


                                   7
    Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 8 of 24




his photographs with the Copyright Office, he may not obtain

statutory damages for any infringement he is able to establish

at trial.     Troll Co. v. Uneeda Doll Co., 483 F.3d 150, 158 (2d

Cir. 2007); Bayoh v. Afropunk Fest 2015 LLC, No. 18CV5820 (DLC),

2020 WL 229978, at *3 n.4 (S.D.N.Y. Jan. 15, 2020).1          As a

result, Bayoh’s damages are limited to his actual damages and

disgorgement of the Defendants’ profits.        Under § 504(b), a

copyright owner may recover “actual damages suffered by him or

her as a result of the infringement, and any profits of the

infringer that are attributable to the infringement and are not

taken into account in computing the actual damages.”          17 U.S.C.

§ 504(b).

     An award of actual damages allows recovery of “the fair

market value of a license covering the defendant’s infringing

use.”    On Davis v. The Gap, Inc., 246 F.3d 152, 172 (2d Cir.

2001).    The award “looks at the facts from the point of view of

the copyright owner; it undertakes to compensate the owner for

any harm he suffered by reason of the infringer’s illegal act.”

Id. at 159.

     An award of the infringer’s profits “examines the facts

only from the infringer’s point of view.        If the infringer has



1 For this same reason, Bayoh may not recover attorneys’ fees.
17 U.S.C. § 412.

                                    8
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 9 of 24




earned a profit, this award makes him disgorge the profit to

insure that he not benefit from his wrongdoing.”        Id.   “In

establishing the infringer’s profits, the copyright owner is

required to present proof only of the infringer’s gross revenue,

and the infringer is required to prove his or her deductible

expenses and the elements of profit attributable to factors

other than the copyrighted work.”      17 U.S.C. § 504(b).     “[T]he

term ‘gross revenue’ under the statute means gross revenue

reasonably related to the infringement, not unrelated revenues.”

Davis, 246 F.3d at 160.    The term “should not be construed so

broadly as to include revenue from lines of business that were

unrelated to the act of infringement.”       Id.

     To support his claims for actual damages and the

Defendants’ profits, Bayoh seeks to offer at trial expert

testimony from Wallace and Anson.      The admissibility of expert

testimony is governed by Federal Rule of Evidence 702.         It

provides:

     A witness who is qualified as an expert by knowledge,
     skill, experience, training, or education may testify
     in the form of an opinion or otherwise if:

     (a) the expert’s scientific, technical, or other
     specialized knowledge will help the trier of fact to
     understand the evidence or to determine a fact in
     issue;

     (b) the testimony is based on sufficient facts or
     data;


                                   9
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 10 of 24




     (c) the testimony is the product of reliable
     principles and methods; and

     (d) the expert has reliably applied the principles and
     methods to the facts of the case.

Fed. R. Evid. 702.

     The proponent of expert testimony bears the burden of

establishing its admissibility by a preponderance of the

evidence.    United States v. Williams, 506 F.3d 151, 160 (2d Cir.

2007).    The testimony must be relevant, and it must rest on a

reliable foundation.    Daubert v. Merrell Dow Pharm., Inc., 509

U.S. 579, 597 (1993); Williams, 506 F.3d at 160.         An expert’s

opinion is relevant if it will “help the trier of fact to

understand the evidence or to determine a fact in issue.”          Fed.

R. Evid. 702; see Daubert, 509 U.S. at 591.        Expert testimony

that invades the province of the fact finder, however, must be

excluded.    United States v. Lumpkin, 192 F.3d 280, 289 (2d Cir.

1999).

     An expert’s opinion must have “a reliable basis in the

knowledge and experience of his discipline.”        Daubert, 509 U.S.

at 592.    A court should consider “the extent to which the

expert’s theory has been subjected to peer review and

publication, whether the technique is subject to standards

controlling the technique’s operation, the known or potential

rate of error, and the degree of acceptance within the relevant


                                   10
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 11 of 24




scientific community.”     United States v. Ulbricht, 858 F.3d 71,

116 n.50 (2d Cir. 2017) (citation omitted).        This “Daubert

reliability assessment” is a “flexible” inquiry, however, and

“Daubert is not a definitive checklist or test for the

reliability of expert testimony.”       Id. (citation omitted).

“[W]hether Daubert’s specific factors are, or are not,

reasonable measures of reliability in a particular case is a

matter that the law grants the [court] broad latitude to

determine.”   Id. (citation omitted).

     A court must “assess whether the expert employs the same

level of intellectual rigor that characterizes the practice of

an expert in the relevant field.”       Restivo v. Hessemann, 846

F.3d 547, 577 (2d Cir. 2017) (citation omitted).         Expert

testimony should be excluded if it is speculative or conjectural

or based on assumptions that are so unrealistic and

contradictory as to suggest bad faith.”       Zerega Ave. Realty

Corp. v. Hornbeck Offshore Transp., LLC, 571 F.3d 206, 213–14

(2d Cir. 2009) (citation omitted).       Moreover, “nothing in either

Daubert or the Federal Rules of Evidence requires a district

court to admit opinion evidence that is connected to existing

data only by the ipse dixit of the expert.”        Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 146 (1997).




                                   11
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 12 of 24




     To be admissible, an expert’s analysis must be reliable “at

every step.”    Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d

256, 267 (2d Cir. 2002).     “[A]ny step that renders the analysis

unreliable . . . renders the expert’s testimony inadmissible.”

Id. (emphasis omitted).

     Expert testimony must also meet the requirements of Federal

Rule of Evidence 403.     The Rule provides:

     The court may exclude relevant evidence if its
     probative value is substantially outweighed by a
     danger of one or more of the following: unfair
     prejudice, confusing the issues, misleading the jury,
     undue delay, wasting time, or needlessly presenting
     cumulative evidence.

Fed. R. Evid. 403.

     I.      Wallace

     The Defendants argue that Wallace’s testimony should be

excluded because Wallace is not qualified to render an expert

opinion in a copyright case, his opinions do not comply with the

standards under either Daubert or Federal Rule of Evidence 403,

and his survey contains too many errors to be admissible.

     Some of the opinions proffered by Wallace must be excluded

as improperly invading the province of the jury as the judges of

the facts.    These include his characterizations of the

Defendants’ intent and conduct and conclusion that the

Defendants violated Bayoh’s intellectual property rights.          Other

opinions are offered without an adequate showing that he

                                   12
    Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 13 of 24




possesses the requisite expertise to be a reliable witness on

the subject.    Yet other testimony he seeks to present at trial

must be excluded as irrelevant and, pursuant to Rule 403, as

likely to mislead and confuse the jury.        These include, for

example, Wallace’s claim that the Defendants violated marketing

industry standards and that the Defendants betrayed Afropunk’s

stated mission.2

      As relevant to the issue of damages, it appears that

Wallace is offered to support an award of the Defendants’

profits to Bayoh.     To that end, Wallace opines that Afropunk’s

brand was enhanced by the unique nature of Bayoh’s photographs

and that those photographs therefore contributed to “a portion”

of Afropunk’s success as a brand and provided it with

“significant” value.     Wallace does not seek to quantify that

value.

      Wallace’s opinions on the issue of damages must be

stricken.    He has not applied any methodology or discipline to

reach these opinions.      There is a complete absence of evidence

to establish causality.      He has not, for instance, studied the

extent to which Bayoh’s photographs were used in marketing a


2 These opinions appear to be collateral to the purpose for which
Bayoh has identified Wallace as an expert witness. Plaintiff’s
counsel has represented that Wallace is not offering opinions on
liability.


                                    13
    Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 14 of 24




particular Afropunk festival or the extent to which those

photographs contributed to the revenues of that festival (as

opposed to other marketing materials or the popularity of the

festival performers).      Nor has he attempted to distinguish

between any impact from the licensed use of Bayoh’s photographs

and any allegedly unlicensed use.

      Without linkage to an admissible opinion concerning

causality and damages, Wallace’s survey evidence is irrelevant.3

Bayoh has enforceable copyright interests in his photographs,

whatever their quality.      Those rights are not more enforceable

because either Wallace or the survey participants found the

photographs to be particularly compelling.         Nor does the survey

fill the evidentiary gap regarding causation.         As Wallace

admits, it was conducted only to validate his view that the

Bayoh photographs he showed survey participants were more

engaging than the other photographs he showed them.          As a

consequence, it is unnecessary to address the Defendants’

arguments that the survey methodology was too deficient to

create reliable evidence even on the topics to which it was

addressed.




3 The survey design suggests concern with issues more commonly
reached in trademark than in copyright cases.


                                    14
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 15 of 24




     In opposition to this motion to preclude Wallace’s

testimony, Bayoh explains that Wallace is offered to show that

Bayoh’s “works were so unique and compelling that Defendants

basically used the photographs as the branding for their

festivals from 2015 to 2018 resulting in increased attendance

and ticket sales for Afropunk’s festival[s].”        He admits,

nevertheless, that it is his burden to show how the infringing

use of his photographs led to increased ticket and merchandise

sales.   He adds that surveys can be used in copyright and not

just trademark cases.     He explains that the survey of

respondents’ mental impressions of the photographs that they

viewed was useful to show the impact those photographs “would

have on a decision to purchase a ticket to the Afropunk

festival.”

     None of these arguments addresses the fundamental problem

with Wallace’s testimony.     Simply because Wallace and the survey

respondents found certain Bayoh photographs to be more

compelling than certain other photographs that Afropunk had

used, Wallace opines that Afropunk’s use of those photographs

provided it with “significant” value.       These ipse dixit

assertions are inadmissible.      Wallace has not applied any

rigorous analysis or methodology to arrive at his opinion or

provided a fact finder with any means to measure the impact of


                                   15
    Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 16 of 24




Bayoh’s photographs on Afropunk’s revenues.         As Bayoh

acknowledges, it is the plaintiff’s burden to show causation.

His opinions and evidence invite the jury to speculate on what

impact Bayoh’s photographs might have had on Afropunk’s revenues

from a festival and are stricken pursuant to Rules 702 and 403,

as well as the principles established in Daubert and its

progeny.

      II.   Anson

      The Defendants also move to exclude Anson’s testimony.

They argue that his testimony is irrelevant without evidence of

causation, which he does not purport to offer.          They also

contend that his testimony is not based on either reliable data

or a reliable methodology and does not address any valid form of

copyright damages.

      There are many flaws in Anson’s analysis that make it

unreliable and inadmissible.4      It is sufficient to describe three



4 Anson’s analyses have been excluded by other courts as well.
See, e.g., Malletier v. Dooney & Bourke, Inc., 525 F. Supp. 2d
558, 573 (S.D.N.Y. 2007) (“In light of the number of serious
flaws that plague Mr. Anson’s report and testimony . . . the
probative value is substantially outweighed by the prejudicial
effect and the serious potential to mislead the jury.”); Olive
v. Gen. Nutrition Centers, Inc., 30 Cal. App. 5th 804, 820
(2018) (“Anson's opinion hinged on hypothetical conjecture about
GNC’s profits attributable to Olive’s image and would not have
reasonably assisted the jury . . . . [T]here was simply too
great an analytical gap between the supposed data relied on by
Anson and the opinion proffered.”).

                                    16
    Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 17 of 24




of them.     First, Anson improperly included extraterritorial

revenues in his calculations.       Second, in seeking an award of

Defendants’ profits as calculated by Anson, the plaintiff has

failed to provide a sufficient causal link between the

Defendants’ revenue and their alleged infringement.          Third and

finally, Anson’s actual damages calculation is based on the fair

market value of the Defendants’ brand rather than on the value

of a license for Bayoh’s photographs.

      A.     Extraterritorial Infringement

      In calculating Afropunk’s revenue over a four-year period,

Anson included revenue from festivals held abroad.          Assuming

that there will be an adequate evidentiary basis at trial to

support an award of damages based on Afropunk’s infringement of

Bayoh’s copyright through its domestic activities, he has not

shown that there can be any award based on revenue acquired from

its foreign festivals.5      It is “well established” that “copyright

laws generally do not have extraterritorial application.”

Update Art, Inc. v. Modiin Pub., Ltd., 843 F.2d 67, 73 (2d Cir.

1988).     Despite that principle, Anson included Afropunk’s




5 At the initial conference in this case, the Court explained
that the plaintiff would not be able to recover from the
Defendants damages for any use of the plaintiff’s photographs in
their foreign festivals. The plaintiff has not explained why
that ruling was incorrect.

                                    17
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 18 of 24




revenue from European and African festivals in his revenue

calculation.

     B.    Defendants’ Profits

     The plaintiff has failed to identify any admissible

evidence that would tie any alleged infringement of Bayoh’s

copyrights to Afropunk’s revenues, much less all of Afropunk’s

revenue over the course of four years and sixteen separate

festivals.   Anson has acknowledged that he is not providing any

opinion on causality.     Without a showing of “any causal

connection between the infringement and the defendant’s

profits,” Anson’s testimony is irrelevant.        On Davis v. The Gap,

Inc., 246 F.3d 152, 159 (2d Cir. 2001).       Section 504(b) requires

that an award of an infringer’s profits must be for profits

“that are attributable to the infringement.”        17 U.S.C. §

504(b).

     In opposition to this motion to exclude Anson’s testimony,

Bayoh makes essentially two arguments.       He first asserts that

the plaintiff has met its burden of proof by showing that the

Defendants used his photographs in marketing materials and by

Anson’s calculation of Afropunk’s gross revenue at sixteen

festivals for a four-year period.       Bayoh contends that the

burden now shifts to the Defendants to show what portion of

their revenues should be excluded.       This includes the burden to


                                   18
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 19 of 24




show the extent to which Afropunk relied on other photographers’

work in marketing materials, drew attendance because of the

performers who appeared at the festivals, or obtained revenue

through something other than ticket sales.        He asserts that

Anson was entitled to assume that Afropunk’s use of Bayoh’s

photographs was “encompassing” and “unfettered,” terms that

Anson employed in his deposition.       Bayoh reasons that it is

“reasonable” to assume that viewing Bayoh’s photographs in

Afropunk’s marketing materials “could be a motivating factor”

for attending the festival and buying merchandise.

     Bayoh is incorrect.     He is asking the jury to engage in

speculation.   Without expert testimony explaining the basis for

a finding that all of Afropunk’s revenue over a four-year period

is “reasonably related to the infringement,” Davis, 246 F.3d at

160, Anson’s calculation of Afropunk’s gross revenues is

irrelevant and must be excluded as highly prejudicial.          Anson

does not purport to provide that analysis, and for the reasons

explained above, Wallace’s testimony does not fill that gap.

     Since the Court of Appeals’ decision in Davis, several

decisions in this district have rejected copyright plaintiffs’

efforts to shift the burden of showing causation (or the lack

thereof) to defendants.     See, e.g., Int’l Bus. Machines Corp. v.

BGC Partners, Inc., No. 10 CIV. 128 (PAC), 2013 WL 1775437, at


                                   19
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 20 of 24




**4-5 (S.D.N.Y. Apr. 25, 2013) (granting defendant’s motion in

limine, finding no evidence of a causal nexus between the

defendant’s $100 million in profits and the plaintiff’s software

where the defendant’s customers evinced no preference for the

software); Granger v. Gill Abstract Corp., 566 F. Supp. 2d 323,

331–32 (S.D.N.Y. 2008) (granting defendants summary judgment on

a damages claim premised on defendants’ profits, concluding that

plaintiff failed to show a causal link between the defendants’

$766 million in profits and their alleged infringing use of the

plaintiff’s calculator program on its website); Mager v. Brand

New Sch., No. 03 CIV. 8552 (DC), 2004 WL 2413978, at *4

(S.D.N.Y. Oct. 28, 2004) (granting defendant’s summary judgment

motion on a damages claim seeking its profits from a 44-minute

television program, finding plaintiff had failed to show any

causal connection between the infringing three seconds of the

44-minute broadcast and the profits gleaned from the program’s

broadcast).

     These opinions have emphasized that the “copyright laws do

not allow speculative recovery.”        Mager, 2004 WL 2413978, at *4.

In cases that involve indirect profit claims, the district court

opinions have underscored that “the decision to ‘send[] such

claims to a jury should be extremely rare’” given the “highly

speculative nature of all indirect profits claims.”         BGC


                                   20
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 21 of 24




Partners, 2013 WL 1775437, at *3 (quoting William F. Patry,

Patry on Copyright § 22:131 (2010)).       As Nimmer notes, modern

cases “more frequently deny profits” earned from advertising

that incorporates infringing copyrighted material.         4 Nimmer on

Copyright § 14.03 (2019).     Nimmer recites at length a decision

by the Ninth Circuit, Mackie v. Rieser, in which the court

explained that awarding profits from a concert series (when its

brochure included an infringing photograph) invited speculation.

296 F.3d 909, 916 (9th Cir. 2002).       “Intuitively, we can surmise

virtually endless permutations to account for an individual’s

decision to subscribe to the Pops series [which plaintiff’s

artwork advertised], reasons that have nothing to do with the

artwork in question.”     Id. (cited in 4 Nimmer on Copyright §

14.03 (2019)).    While it may be difficult for a plaintiff to

establish the necessary causal connection between the infringing

use and the defendant’s gross revenues in a case involving

indirect profits, “it is for this exact reason that the

Copyright Act allows a plaintiff, under certain circumstances,

to seek statutory damages.”      Granger, 566 F. Supp. 2d at 332

n.9.

       The few decisions in this district that have received

evidence of indirect profits are easily distinguishable.          They

found, on qualitatively different records, that the plaintiff


                                   21
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 22 of 24




satisfied its burden to show causation.         In Craig v. UMG

Recordings, Inc., the defendant’s music album covers featured

the plaintiff’s photographs.      380 F. Supp. 3d 324, 328 (S.D.N.Y.

2019).   The court found that “the Photographs used in the

infringing albums are at the front and center of each album

sold.”   Id. at 335.   Similarly, in Laspata DeCaro Studio

Coporation v. Rimowa GmbH, No. 16 CIV. 934 (LGS), 2018 WL

3059650 (S.D.N.Y. June 20, 2018), the photographs were on the

front cover of the defendant’s lookbook for its luggage line,

the defendant’s corporate press releases attributed that year’s

33% increase in sales to the lookbook, and the images from the

lookbook were the only promotional images used in all worldwide

advertising by the defendant.      Id. at *7.

     Second, Bayoh complains that the Defendants did not

cooperate sufficiently in discovery and that he was deprived of

the evidence he would need to show that all of Afropunk’s

revenues were reasonably related to the use of his photographs.

He complains in particular that Afropunk’s financial records

“were a mess.”   As a result, it was “reasonable to assume all

festival income was for ticket sales.”       He complains as well

that Afropunk did not supply complete documentation of the

graphics it used at each of its festivals or in marketing

materials.


                                   22
    Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 23 of 24




      The parties brought many of their disputes over discovery

to the attention of the Court.6       Appropriate orders were issued

to the plaintiff and to the Defendants to produce relevant

materials.    Even though Afropunk is not a well-funded,

sophisticated business enterprise, it was required to produce

relevant materials.     There is no basis on this record to find

that the plaintiff was wrongfully deprived of any records in the

possession of Afropunk to which the plaintiff is entitled.           The

informality of the Defendants’ business operations did not

relieve the plaintiff of its burden to establish causation.

This is particularly so when it seeks to meet that burden by

simply calculating the entirety of Afropunk’s gross revenues.

      C.    Actual Damages

      Anson calculated an increase in Afropunk’s brand value and

in his supplemental report characterized that calculation as a

measurement of Bayoh’s actual damages.        The value of Afropunk’s

brand is not a proxy for Bayoh’s actual damages.

      Ordinarily, actual damages are measured by the fair market

value of a license covering an infringing use of the plaintiff’s

copyrighted works.     Davis, 246 F.3d at 172.      Bayoh has not

offered any evidence, however, of the fair market value of a


6 Indeed, the Defendants argued in September 2019 that the
plaintiff’s expert reports should be rejected in their entirety
because they were untimely.

                                    23
   Case 1:18-cv-05820-DLC-KNF Document 156 Filed 10/26/20 Page 24 of 24




license for his photographs.      He explains that he has not done

so because he does not license his photographs.         Even assuming

that Anson has correctly calculated Afropunk’s brand value,

there is no basis for a jury to find that the fair market value

of a license for Afropunk’s brand represents the fair market

value of a license for Bayoh’s photographs.        This calculation is

therefore irrelevant and its admission would confuse and mislead

the jury.    See Fed. R. Evid. 403.

     In opposing the motion to exclude Anson’s use of Afropunk’s

brand value as the measure of Bayoh’s actual damages, Bayoh

mischaracterizes the Anson report.       He contends that Anson

considered what Afropunk would have to pay Bayoh to use Bayoh’s

photographs in the manner in which it did, and that Anson

concludes Afropunk would have had to pay Bayoh 6.1% of

Afropunk’s gross revenue or $4.4 million.        This is not an

accurate description of Anson’s analysis.

                            Conclusion

     The Defendants’ October 16 motion to exclude Bayoh’s expert

testimony is granted.

Dated:      New York, New York
            October 26, 2020


                                           _________________________
                                                  DENISE COTE
                                         United States District Judge


                                   24
